TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00617-CV



                                  In re Ford Motor Company


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Real parties in interest Ken and Sherlyn Melton have filed a motion to dismiss as

moot relator Ford Motor Company’s petition for writ of mandamus on grounds that they have non-

suited their claims against Ford. We grant the motion to dismiss. The petition for writ of mandamus

is dismissed as moot.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: November 7, 2008